Citation Nr: 1819900	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to April 1972.

This matter is before the Board of Veterans' Appeals on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran testified before the undersigned in a January 2018 travel board hearing. A transcript of that hearing is of record.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, the evidence shows the current bilateral hearing loss disability cannot be satisfactorily disassociated from the Veteran's active service.

2. The Veteran's tinnitus is proximately due to or aggravated by his service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C. §§ 1110, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Bilateral Hearing Loss

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154 (a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.   Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has bilateral hearing loss for VA benefits purposes. A November 2013 VA Examination reflects that the Veteran's hearing loss meets the criteria described at 38 C.F.R. § 3.385 (2017). Further, the exam reflects that the Veteran also has tinnitus.

The Veteran contends that his hearing loss and tinnitus are due to excessive noise exposure in service. Specifically, the Veteran asserts that he developed hearing loss and tinnitus as a result of in-service exposure to traumatic noise from an 8 inch howitzer and the howitzer machine guns while serving in a howitzer unit. The Veteran further asserts that he has been experiencing symptoms of hearing loss and tinnitus since service.

The Veteran's hearing was normal at enlistment. However, the Board notes that the Veteran's separation examination did not contain audiometric findings, as a notation indicated that the necessary equipment for audiometric testing was unavailable.

The Veteran was afforded a VA examination in November 2013. While the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, the examiner indicated that she was unable provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. In her rationale, the examiner stated that the enlistment hearing exam showed normal hearing in both ears. She reasoned that due to the absence of a hearing exam at separation, it would be difficult to determine if hearing loss or acoustic trauma occurred without a measure of hearing for comparision. Further, the examiner cited that the Veteran had post-service noise exposure in the form of hunting, operation of boat equipment, lawn equipment, and attending concerts. 

The Veteran and his wife testified at a January 2018 travel board hearing. The Veteran testified that during active service, he was stationed with a howitzer unit and the howitzer was fired on several occasions. The Veteran stated that he was only provided with small rubber earplugs to provide hearing protection. During the hearing, the Veteran and his representative cited medical literature indicating that the howitzer machine gun produces decibel levels of 183 when fired; while noise induced hearing loss is caused by 85 decibels or higher. See January 2018 Hearing Transcript and January 2018 Correspondence. The Veteran also testified that while he experienced both hearing loss and tinnitus during service, he sought treatment for hearing loss in the early 1980's after separation, and has worn hearing aids since. Further, the Veteran testified that he had no post-service noise exposure, as he was employed as an electrical engineer in an office setting. When questioned as to the November 2013 examiner's notation regarding post-service noise exposure due to hunting and attending concerts, the Veteran denied engaging in either activity. 

Here, the Board notes that the Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the Board finds that the Veteran's lay statements and testimony regarding in-service noise exposure are both competent and credible, and should be afforded high probative value. Thus, the Board concedes in-service noise exposure. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

With regards to the November 2013 medical opinion, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence. See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009). 

In this case, the Veteran has presented competent and credible evidence of in-service acoustic trauma. The VA audiology examiner based her conclusion that an etiology opinion could not be provided without resorting to speculation largely on the fact that the Veteran's service treatment records do not include audiometric testing at separation. 

In addition, the examiner referenced civilian and occupational noise exposure as possible contributors to the Veteran's current hearing loss. Given the Veteran's credible assertions that he performed his civilian occupation in a quiet environment and that he did not hunt or attend concerts, the Board finds that the record does not clearly reflect that the Veteran was exposed to significant civilian and/or occupational noise, as indicated by the VA audiology examiner.

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently recounted several occasions during service where the machine gun was fired, rendering him deaf with constant ringing in his ears for several days. See March 2011 and January 2014 Correspondences. Additionally, the Veteran has consistently asserted that he has experienced a decrease in his hearing since service. See November 2013 VA Examination and January 2018 Hearing Transcript. The Board again notes the Veteran's history of wearing hearing aids since the 1980's.

The Board finds the lay statements of record to be credible and competent evidence of continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.


III. Tinnitus

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the November 2013 examiner opined that the Veteran has a diagnosis of clinical hearing loss, and that his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom.

Accordingly, the Board finds that secondary service connection is warranted in light of the decision above awarding service connection for bilateral hearing loss. The Board notes that it is medically well established that tinnitus may occur as a symptom of sensorineural or noise induced hearing loss. The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. As set forth above, the evidence of record reflects that the Veteran's service-connected bilateral hearing loss is a result of his exposure to acoustic trauma during service. The Board notes that "high frequency tinnitus usually accompanies (noise-induced) hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear. 

Thus, given the grant of service connection for bilateral hearing loss and the November 2013 medical opinion relating the Veteran's tinnitus to his now-service-connected bilateral hearing loss disability, as well as The Merck Manual indicating that tinnitus may occur as a symptom of sensorineural hearing loss, and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 38 U.S.C. § 5107 (2012); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


